DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed on August 5, 2021 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “I/O module” and “data deduplication module” in claims 1-10 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4, 14, 20, and 24 are objected to because of the following informalities:
Claim 4 recites the limitation “the read I/O request” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending claim 4 to depend from claim 3.
Claim 14 recites the limitation “the read I/O request” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending claim 14 to depend from claim 13.
Examiner suggests amending claim 20 to depend from claim 11, as a method is being claimed and claim 1 is a device.
Claim 24 recites the limitation “the read I/O request” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending claim 24 to depend from claim 23.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, 11, 15-19, 21, and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Androulaki et al. (Pub. No. US 2016/0065540).

Claim 1:
Androulaki et al. disclose a device, comprising: 
a memory [fig. 1 – Persistent storage (186)]; 
an Input/Output (I/O) module operable to process a write I/O request to the memory, and to extract data of the write I/O request [fig. 1; par. 0021 – Decrypter. (“The functionality of processing read and write requests is performed by the decrypter (184). For write requests, the decrypter (184) decrypts received data, deduplicates the data, compresses the data, encrypts the data, and forwards the re-encrypted data to persistent storage (186).”)]; 
a data deduplication module operable to access a table to identify a first portion of the data of the write I/O request that is stored at a first address of the memory, to assign a pointer to the first portion of the data in the table, to identify a second portion of the data of the write I/O request that is not stored in memory, and to direct the second portion of the data of the write I/O request to be written to a second address of the memory [figs. 2-3; pars. 0024, 0032-0033 – Data that is to be written is separated into chunks and a signature is calculated for each data chunk. The signatures are compared against signatures stored in a deduplication table in order to perform deduplication. Pointers are stored for duplicate chunks and unique chunks are stored in persistent storage. (“Data that is written to the storage is separated into units referred to herein as data chunks. In one embodiment, the data chunk is a fixed size. A signature is calculated for each data chunk. In one embodiment, the signature is stored in a deduplication table that maintains a pointer to the location of the stored data chunk. When a write operation is identical to an already written chunk, the deduplication table is updated with a pointer to the physical block address where the previously stored data chunk is located so that the same information is not stored twice. Accordingly, the signature is employed to detect duplication by comparing signatures with data chunks already stored in the storage system.”)].

Claim 11:
Androulaki et al. disclose a method, comprising: 
processing a write Input/Output (I/O) request to a memory to extract data of the write I/O request [fig. 1; par. 0021 – Write requests are processed. (“The functionality of processing read and write requests is performed by the decrypter (184). For write requests, the decrypter (184) decrypts received data, deduplicates the data, compresses the data, encrypts the data, and forwards the re-encrypted data to persistent storage (186).”)]; 
accessing a table to identify a first portion of the data of the write I/O request that is stored at a first address of the memory [figs. 2-3; pars. 0024, 0032-0033 – Deduplication table is accessed to determine duplicate chunks. (“In one embodiment, the signature is stored in a deduplication table that maintains a pointer to the location of the stored data chunk. When a write operation is identical to an already written chunk, the deduplication table is updated with a pointer to the physical block address where the previously stored data chunk is located so that the same information is not stored twice.”)]; 
assigning a pointer to the first portion of the data in the table [figs. 2-3; pars. 0024, 0032-0033 – A pointer is assigned for chunks that are already stored in the system. (“In one embodiment, the signature is stored in a deduplication table that maintains a pointer to the location of the stored data chunk. When a write operation is identical to an already written chunk, the deduplication table is updated with a pointer to the physical block address where the previously stored data chunk is located so that the same information is not stored twice.”)]; 
identifying a second portion of the data of the write I/O request that is not stored in memory [figs. 2-3; pars. 0021, 0024, 0032-0033 – It may be determined that a chunk is not already stored. (“With reference to FIG. 2, a flow chart (200) is provided illustrating a process for storing a non-duplicate data chunk. The first step involves ascertaining if the data chunk is a duplicate (202).”)]; and 
writing the second portion of the data of the write I/O request to a second address of the memory [figs. 2-3; pars. 0021, 0024, 0032-0033 – The data is stored in persistent storage if it is determined that it is not a duplicate chunk. (“For write requests, the decrypter (184) decrypts received data, deduplicates the data, compresses the data, encrypts the data, and forwards the re-encrypted data to persistent storage (186).” … “With reference to FIG. 2, a flow chart (200) is provided illustrating a process for storing a non-duplicate data chunk. The first step involves ascertaining if the data chunk is a duplicate (202).”)].

Claim 21:
Androulaki et al. disclose a non-transitory computer readable medium comprising instructions that, when executed by an Input/Output (I/O) module, direct the I/O module to: 
process a write I/O request to a memory to extract data of the write I/O request [fig. 1; par. 0021 – Write requests are processed. (“The functionality of processing read and write requests is performed by the decrypter (184). For write requests, the decrypter (184) decrypts received data, deduplicates the data, compresses the data, encrypts the data, and forwards the re-encrypted data to persistent storage (186).”)]; 
access a table to identify a first portion of the data of the write I/O request that is stored at a first address of the memory [figs. 2-3; pars. 0024, 0032-0033 – Deduplication table is accessed to determine duplicate chunks. (“In one embodiment, the signature is stored in a deduplication table that maintains a pointer to the location of the stored data chunk. When a write operation is identical to an already written chunk, the deduplication table is updated with a pointer to the physical block address where the previously stored data chunk is located so that the same information is not stored twice.”)]; 
assign a pointer to the first portion of the data in the table [figs. 2-3; pars. 0024, 0032-0033 – A pointer is assigned for chunks that are already stored in the system. (“In one embodiment, the signature is stored in a deduplication table that maintains a pointer to the location of the stored data chunk. When a write operation is identical to an already written chunk, the deduplication table is updated with a pointer to the physical block address where the previously stored data chunk is located so that the same information is not stored twice.”)]; 
identify a second portion of the data of the write I/O request that is not stored in memory [figs. 2-3; pars. 0021, 0024, 0032-0033 – It may be determined that a chunk is not already stored. (“With reference to FIG. 2, a flow chart (200) is provided illustrating a process for storing a non-duplicate data chunk. The first step involves ascertaining if the data chunk is a duplicate (202).”)]; and 
write the second portion of the data of the write I/O request to a second address of the memory [figs. 2-3; pars. 0021, 0024, 0032-0033 – The data is stored in persistent storage if it is determined that it is not a duplicate chunk. (“For write requests, the decrypter (184) decrypts received data, deduplicates the data, compresses the data, encrypts the data, and forwards the re-encrypted data to persistent storage (186).” … “With reference to FIG. 2, a flow chart (200) is provided illustrating a process for storing a non-duplicate data chunk. The first step involves ascertaining if the data chunk is a duplicate (202).”)].

Claims 5, 15, and 25 (as applied to claims 1, 11, and 21 above, respectively):
Androulaki et al. disclose, wherein: 
the data deduplication module is further operable to establish a size for the first portion of the data, and to compare the first portion of the data to data stored in the memory based on the size [par. 0024 – Data is divided into fixed sized chunks and compared against stored chunks. (“Data that is written to the storage is separated into units referred to herein as data chunks. In one embodiment, the data chunk is a fixed size.”)].

Claims 6, 16, and 26 (as applied to claims 1, 11, and 21 above, respectively):
Androulaki et al. disclose, wherein: 
the data deduplication module is further operable to generate a hash value for the first portion of the data of the write I/O request, and to locate the first portion of the data of the write I/O request in the memory based on the hash value [figs. 2-3; pars. 0024, 0032-0033 – Signatures are calculated for data chunks and compared to signatures in a deduplication table. (“A signature is calculated for each data chunk. In one embodiment, the signature is stored in a deduplication table that maintains a pointer to the location of the stored data chunk.”)].

Claims 7, 17, and 27 (as applied to claims 1, 11, and 21 above, respectively):
Androulaki et al. disclose, wherein: 
the I/O module is further operable to process another write I/O request to the memory, and to extract the data of the other write I/O request [figs. 2-3; pars. 0024, 0032-0033 – Data that is to be written is separated into chunks and a signature is calculated for each data chunk. Another request may be received. (“Data that is written to the storage is separated into units referred to herein as data chunks. In one embodiment, the data chunk is a fixed size. A signature is calculated for each data chunk.”)]; and 
the data deduplication module is further operable to determine that the data of the other write I/O request is not stored in the memory, and to direct the I/O module to write the data of the other I/O request to the memory [figs. 2-3; pars. 0021, 0024, 0032-0033 – The data is stored in persistent storage if it is determined that it is not a duplicate chunk. The deduplication table is updated. (“For write requests, the decrypter (184) decrypts received data, deduplicates the data, compresses the data, encrypts the data, and forwards the re-encrypted data to persistent storage (186).” … “With reference to FIG. 2, a flow chart (200) is provided illustrating a process for storing a non-duplicate data chunk. The first step involves ascertaining if the data chunk is a duplicate (202).”)].

Claims 8, 18, and 28 (as applied to claims 1, 11, and 21 above, respectively):
Androulaki et al. disclose, wherein: 
the I/O module is further operable to process another write I/O request to the memory, and to extract the data of the other write I/O request [figs. 2-3; pars. 0024, 0032-0033 – Data that is to be written is separated into chunks and a signature is calculated for each data chunk. Another request may be received. (“Data that is written to the storage is separated into units referred to herein as data chunks. In one embodiment, the data chunk is a fixed size. A signature is calculated for each data chunk.”)]; and 
the data deduplication module is further operable to determine that all of the data of the other write I/O request is stored in the memory, and to assign another pointer to a third address in the memory where the data of the other write I/O request is stored [figs. 2-3; pars. 0024, 0032-0033 – A pointer is assigned for chunks that are already stored in the system. (“In one embodiment, the signature is stored in a deduplication table that maintains a pointer to the location of the stored data chunk. When a write operation is identical to an already written chunk, the deduplication table is updated with a pointer to the physical block address where the previously stored data chunk is located so that the same information is not stored twice.”)].

Claims 9, 19, and 29 (as applied to claims 1, 11, and 21 above, respectively):
Androulaki et al. disclose, wherein: 
the I/O module is further operable to process another write I/O request to the memory, and to extract the data of the other write I/O request [fig. 1; par. 0021 – Write requests are processed. (“The functionality of processing read and write requests is performed by the decrypter (184). For write requests, the decrypter (184) decrypts received data, deduplicates the data, compresses the data, encrypts the data, and forwards the re-encrypted data to persistent storage (186).”)]; and 
the data deduplication module is further operable to access a table to identify that the other write I/O request includes the first portion of data that is stored at the first address of the memory, and to assign another pointer to the first portion of the data in the table [figs. 2-3; pars. 0024, 0032-0033 – A pointer is assigned for chunks that are already stored in the system. A chunk may be referenced more than twice. (“In one embodiment, the signature is stored in a deduplication table that maintains a pointer to the location of the stored data chunk. When a write operation is identical to an already written chunk, the deduplication table is updated with a pointer to the physical block address where the previously stored data chunk is located so that the same information is not stored twice.”)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 4, 12, 14, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Androulaki et al. (Pub. No. US 2016/0065540) as applied to claims 1, 11, and 21 above, respectively, and further in view of Bashyam et al. (Pub. No . US 2008/0050025).

Claims 2, 12, and 22 (as applied to claims 1, 11, and 21 above, respectively):
Androulaki et al. disclose all the limitations above but do not specifically disclose, wherein: 
the data deduplication module is further operable to lead-zero compress the second portion of the data of the write I/O request [par. 0021 – Androulaki et al. disclose compressing data but do not specifically disclose the compression algorithm.].
In the same field of endeavor, Bashyam et al. disclose:
the data deduplication module is further operable to lead-zero compress the second portion of the data of the write I/O request [par. 0078 – Leading zeros are stripped out as part of compression. (“In addition to stripping-out disruptive sequences of data, it may at times be beneficial to strip-out perfectly-ordered sequences of data such highest MSB's that are always padded, say with leading zeros ("000") throughout a to-be-compressed segment of an application space. It may at times be beneficial to additionally or alternatively subtract out a constant DC bias that is present in all stored data of a to-be-compressed segment of the storage space. Just like the stripped out disruptive data, the perfectly-ordered sequences of data (e.g., leading zeros) may be filled back in at the time of data reconstitution and/or the persistent DC bias may be added back in at the time of data reconstitution.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Androulaki et al. to include leading zero compression, as taught by Bashyam et al., in order to provide more effective compression.

Claims 4, 14, and 14 (as applied to claims 1, 11, and 21 above, respectively):
Androulaki et al. disclose all the limitations above but do not specifically disclose, wherein: 
the data deduplication module is further operable to lead-zero decompress the second portion of the data before fulfilling the read I/O request [par. 0021 – Androulaki et al. disclose decompressing data but do not specifically disclose the decompression algorithm.].
In the same field of endeavor, Bashyam et al. disclose:
the data deduplication module is further operable to lead-zero decompress the second portion of the data before fulfilling the read I/O request [par. 0078 – Leading zeros are filled back in as part of decompression. (“In addition to stripping-out disruptive sequences of data, it may at times be beneficial to strip-out perfectly-ordered sequences of data such highest MSB's that are always padded, say with leading zeros ("000") throughout a to-be-compressed segment of an application space. It may at times be beneficial to additionally or alternatively subtract out a constant DC bias that is present in all stored data of a to-be-compressed segment of the storage space. Just like the stripped out disruptive data, the perfectly-ordered sequences of data (e.g., leading zeros) may be filled back in at the time of data reconstitution and/or the persistent DC bias may be added back in at the time of data reconstitution.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Androulaki et al. to include leading zero compression, as taught by Bashyam et al., in order to provide more effective compression.

Claim(s) 3, 13, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Androulaki et al. (Pub. No. US 2016/0065540) as applied to claims 1, 11, and 21 above, respectively, and further in view of Mace et al. (Pub. No . US 2010/0082547).

Claims 3, 13, and 23 (as applied to claim 1 above):
Androulaki et al. disclose. The device of claim 1, wherein: 
the I/O module is further operable to process a read I/O request to the memory [figs. 1-2; par. 0021 – Reads are performed. (“The functionality of processing read and write requests is performed by the decrypter (184).” … “For a read request, the decrypter (184) retrieves the compressed and/or deduplicated data from persistent storage (186), decrypts the data, re-inflates the data, re-encrypts it and sends the processed data to the requesting entity.”)];
However, Androulaki et al. do not specifically disclose:
the data deduplication module is further operable to locate the second portion of the data at the second address of the memory based on the read I/O request, to direct the I/O module to read the second portion of the data from the second address of the memory, to retrieve the pointer from the table, to locate the first portion of the data at the first address of the memory based on the pointer, to direct the I/O module to read the first portion of the data at the first address of the memory, and to direct the I/O module to link the first and second portions of the data, 
wherein the I/O module is further operable to transfer the linked first and second portions of the data to fulfil the read I/O request [par. 0021 - Androulaki et al. disclose performing a read operation by retrieving deduplicated data but do not specifically detail how the deduplicated chunks are located].
In the same field of endeavor, Mace et al. disclose:
the data deduplication module is further operable to locate the second portion of the data at the second address of the memory based on the read I/O request, to direct the I/O module to read the second portion of the data from the second address of the memory, to retrieve the pointer from the table, to locate the first portion of the data at the first address of the memory based on the pointer, to direct the I/O module to read the first portion of the data at the first address of the memory, and to direct the I/O module to link the first and second portions of the data [figs. 1A, 1B; pars. 0022, 0028, 0038, 0128 – Data layout is used to reconstruct a file. (“A data segment storage 115 includes copies of the segment labels and corresponding segment data. In example 100, data segment storage 115 includes segment data Dl, D2, and D3, and corresponding labels L1, L2, and L3. Using the data layout within a file and the data segment storage 115, a storage system can reconstruct the original file data by matching in sequence each label in a file's data layout with its corresponding segment data from the data segment storage 115.”)],
wherein the I/O module is further operable to transfer the linked first and second portions of the data to fulfil the read I/O request [figs. 1A, 1B; pars. 0022, 0028, 0038, 0128 – Data layout is used to reconstruct a file. The data is reconstructed and returned. (“A data segment storage 115 includes copies of the segment labels and corresponding segment data. In example 100, data segment storage 115 includes segment data Dl, D2, and D3, and corresponding labels L1, L2, and L3. Using the data layout within a file and the data segment storage 115, a storage system can reconstruct the original file data by matching in sequence each label in a file's data layout with its corresponding segment data from the data segment storage 115.” … “In an example of prior systems, when one of the clients 1090 requests a file, WAN accelerator 1032 reads the requested file from a file system and partitions the file into data segments. WAN accelerator 1032 determines the data layout or set of data segments comprising the requested file. WAN accelerator 1032 communicates the data layout of the requested file to WAN accelerator 1030, which in turn attempts to reconstruct the file using the data layout provided by WAN accelerator 1032 and its cached data segments.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Androulaki et al. to include data layouts, as taught by Mace et al., in order to provide a means for reconstructing deduplicated files.

Claim(s) 10, 20, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Androulaki et al. (Pub. No. US 2016/0065540) as applied to claims 1 and 21 above, respectively, and further in view of Mandagere et al. (Pub. No . US 2012/0109907).

Claims 10, 20, and 30 (as applied to claims 1, 11, and 21 above, respectively):
Androulaki et al. disclose all the limitations above but do not specifically disclose, wherein: 
the data deduplication module is further operable to selectively disable data deduplication.
In the same field of endeavor, Mandagere et al. disclose:
the data deduplication module is further operable to selectively disable data deduplication [pars. 0032-0033 – Deduplication may be selectively performed according to available storage space. (“The data deduplication process 202 comprises an "on-demand" data deduplication process, where redundant data is selectively deduplicated only when an amount of free storage space available on a data storage medium, such as the disk storage units 112, falls below a predetermined threshold (to be thoroughly discuss hereinafter). By only selectively deduplicating redundant data when storage space is needed, the performance and reliability issues of known deduplication systems are alleviated.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Androulaki et al. to include selectively disabling deduplication, as taught by Mandagere et al., in order to improve performance and reliability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



2 July 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139